Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is in response to the amendment filed on 07/26/2021.  Claims 21-40 are pending.  Claims 21, 30, and 40 are independent. 
Terminal Disclaimer
The terminal disclaimer filed on 07/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/227,221 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 07/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No.: 9,603,734 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 07/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No.: 9,782,284 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 07/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No.: 7,998,186 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
07/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No.: 8,012,193 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Objections
Claims 21, 30, and 40 are objected to because of the following informalities:  
In line 29 of claim 21, the limitation “the exterior surface of the branched stent graft-- should be amended to --the exterior surface of the branch—because the exterior surface is recited as the exterior surface of the branch.
In line 24 of claim 30, the limitation “the surface of the branched stent graft” should be amended to –the surface of the branch—because the surface is recited as the surface of the branch.
In line 33 of claim 30, the limitation “the lumen of the outer catheter lumen” should be amended to --the lumen of the outer catheter--.
In line 33-34 of claim 30, the limitation “the introducer catheter” should be amended to --the introducer-- or –the first introducer-- if line 3 of claim 30 recites “a first introducer” per the recommendation below.
In line 12 of claim 40, the limitation “the surface branch open distal end” should be amended to –the surface of the branch adjacent the open distal end of the branch--. 
In line 19 of claim 40, the limitation “from distal of distal end of the branched stent graft" should be amended to --from a location distal of the distal end of the branched stent graft--.
In line 21 of claim 40, the limitation “the lumen of the main body” should be amended to --the main lumen--.
In line 22-23 of claim 40, the limitation “the lumen of the main body” should be amended to --the main lumen--.
Appropriate correction is required.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the guidewire catheter" in each of lines 35, 36, and 38 of the claim.  The limitation is indefinite because it is unclear whether it refers to the “guidewire catheter” or the “indwelling lateral guidewire catheter” recited in claim 21.  Applicant is recommended to amended the limitation “a guidewire catheter” in line 11 of claim 21 to --a central guidewire catheter-- and further amend the limitation “the guidewire catheter” in each of claims 21 (e.g. lines 1-3, 15, 19, 35, 36, 38 of claims 21), 
Claim 28 recites the limitation "the guidewire catheter" in line 2 of the claim.  It is unclear whether the limitation refers to the “guidewire catheter” or the “indwelling lateral guidewire catheter.”  Claim 29 is also rejected for the same reason.
Claim 30 recites the limitation “the proximal end” in line 16 of the claim.  There are multiple proximal ends claimed in the claim.  It is unclear to which of the proximal ends that the limitations refers.
Claim 30 recites the limitation "the guidewire catheter" in lines 31-32 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It appears that it should be --the outer catheter--.
Claim 38 recites the limitation "the introducer" in lines 2 of the claim.  There are multiple introducers being claimed.  It is unclear which introducer that the limitation “the introducer” refers to.  It is recommended to amend claim 30 to recite a --first introducer-- throughout the claim and amend “the introducer” in claim 38 to --the first introducer--.
Allowable Subject Matter
Claims 21-39 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and claim objections, set forth in this Office action.
Claim 40 is objected, but would be allowable if rewritten to overcome the claim objections, set forth in this Office action.
Response to Arguments
Applicant's arguments filed 07/26/2021 have been fully considered but they are not persuasive.    While some of the 35 U.S.C. 112 issues have been corrected, there are still some previously raised and new 35 U.S.C. 112 issues need to be corrected as indicated above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036.  The examiner can normally be reached on M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JING RUI OU/Primary Examiner, Art Unit 3771